DETAILED ACTION
Claims 1-20 have been canceled. Claims 21-40 have been added. Claims 21-40 have been examined. Claims 21-22, 25-27, 29, 35-37, and 38-40 are rejected. Claims 23-24, 28, and 30-34 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 25-27, 29, 35-37, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 10-11, 15, and 18 of U.S. Patent No. 11,184,254. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17511386
Patent No. 11,184,254
21. (New) A computer-implemented method for determining network route stability, comprising: generating, using a supervised machine learning mechanism, a route stability classifier based at least in part on route stability labels for a plurality of network routes within a network; tracking changes within a routing table in the network to determine an amount of uptime for a new network route during a time interval and a total frequency of state changes for the new network route during the time interval; and determining, using the route stability classifier, a route stability for the new network route based on the determined amount of uptime for the new network route during the time interval and the determined total frequency of state changes for the new network route during the time interval.
1. A computer-implemented method for determining network route stability, comprising: determining a plurality of sample points associated with a plurality of network routes within a network during a time interval, comprising tracking changes within a routing table in the network to determine the amount of uptime for the respective route during the time interval and the total frequency of state changes for the respective route during the time interval, wherein each sample point from the plurality of sample points is associated with a respective network route from the plurality of network routes, and wherein each sample point comprises an amount of uptime for the respective network route during the time interval and a total frequency of state changes for the respective network route during the time interval; generating, using an unsupervised machine learning mechanism, a plurality of clusters of the plurality of sample points; labeling the plurality of network routes with route stability labels based at least in part on the plurality of clusters; generating, using a supervised machine learning mechanism, a route stability classifier based at least in part on the route stability labels for the plurality of network routes; and determining, using the route stability classifier, a route stability of a new network route within the network.
22. (New) The computer-implemented method of Claim 21, further comprising, labelling the new network route with a route stability label in accordance with the determined route stability for the new network route.
1. A computer-implemented method for determining network route stability, comprising: determining a plurality of sample points associated with a plurality of network routes within a network during a time interval, comprising tracking changes within a routing table in the network to determine the amount of uptime for the respective route during the time interval and the total frequency of state changes for the respective route during the time interval, wherein each sample point from the plurality of sample points is associated with a respective network route from the plurality of network routes, and wherein each sample point comprises an amount of uptime for the respective network route during the time interval and a total frequency of state changes for the respective network route during the time interval; generating, using an unsupervised machine learning mechanism, a plurality of clusters of the plurality of sample points; labeling the plurality of network routes with route stability labels based at least in part on the plurality of clusters; generating, using a supervised machine learning mechanism, a route stability classifier based at least in part on the route stability labels for the plurality of network routes; and determining, using the route stability classifier, a route stability of a new network route within the network.
25. (New) The computer-implemented method of Claim 21, wherein tracking changes within the routing table in the network to determine the amount of uptime for the new network route during the time interval and the total frequency of state changes for the new network route during the time interval comprises: determining the amount of uptime for the respective network route during the time interval based on an amount of time during the time interval that the routing table includes an indication of the new network route; and determining the total frequency of state changes for the new network route during the time interval based on a number of times the routing table switches between including the indication of the new network route and not including the indication of the new network route.
2. The computer-implemented method of claim 1, wherein tracking the changes within the routing table in the network further comprises: determining the amount of uptime for the respective network route during the time interval based on an amount of time during the time interval that the routing table includes an indication of the respective network route; and determining the total frequency of state changes for the respective network route during the time interval based on a number of times the routing table switches between including the indication of the network route and not including the indication of the network route.
26. (New) The computer-implemented method of Claim 21, wherein the route stability classifier comprises a decision tree classifier.
5. The computer-implemented method of claim 1, wherein labeling the plurality of network routes with route stability labels based at least in part on the plurality of clusters further comprises: labeling each network route from the plurality of network routes with a route stability label associated with a cluster from the plurality of clusters to which a sample point associated with the network route is assigned to generate a plurality of labeled network routes.
6. The computer-implemented method of claim 5, wherein generating, using the supervised machine learning mechanism, the route stability classifier based at least in part on the route stability labels for the plurality of network routes further comprises: deriving a labeled set of training data for the supervised machine learning mechanism based on the plurality of labeled network routes; and generating a decision tree classifier as the route stability classifier by inputting the labeled set of training data into the supervised machine learning mechanism.
27. (New) The computer-implemented method of Claim 26, wherein generating, using the supervised machine learning mechanism, the route stability classifier based at least in part on the route stability labels for the plurality of network routes comprises: deriving a labeled set of training data for the supervised machine learning mechanism based on the route stability labels for the plurality of network routes; and generating a decision tree classifier as the route stability classifier by inputting the labeled set of training data into the supervised machine learning mechanism.
5. The computer-implemented method of claim 1, wherein labeling the plurality of network routes with route stability labels based at least in part on the plurality of clusters further comprises: labeling each network route from the plurality of network routes with a route stability label associated with a cluster from the plurality of clusters to which a sample point associated with the network route is assigned to generate a plurality of labeled network routes.
6. The computer-implemented method of claim 5, wherein generating, using the supervised machine learning mechanism, the route stability classifier based at least in part on the route stability labels for the plurality of network routes further comprises: deriving a labeled set of training data for the supervised machine learning mechanism based on the plurality of labeled network routes; and generating a decision tree classifier as the route stability classifier by inputting the labeled set of training data into the supervised machine learning mechanism.
29. (New) A system for determining network route stability: a memory comprising a routing table; and a processor configured to execute instructions which, when executed, cause the processor to: generate, using a supervised machine learning mechanism, a route stability classifier based at least in part on route stability labels for a plurality of network routes within a network; track changes within a routing table in the network to determine, for each new network route of a plurality of new network routes, an amount of uptime during a time interval and a total frequency of state changes during the time interval; and determine, using the route stability classifier, a route stability for each of the plurality of new network routes, the determined route stability for a respective new network route based on the determined amount of uptime for the respective new network route during the time interval and the determined total frequency of state changes for the respective new network route during the time interval.
10. A system for determining network route stability: a memory comprising a routing table; and a processor configured to execute instructions which, when executed, cause the processor to: determine a plurality of sample points associated with a plurality of network routes within a network during a time interval, comprising tracking changes within the routing table to determine the amount of uptime for the respective route during the time interval and the total frequency of state changes for the respective route during the time interval, wherein each sample point from the plurality of sample points is associated with a respective network route from the plurality of network routes, and wherein each sample point comprises an amount of uptime for the respective network route during the time interval and a total frequency of state changes for the respective network route during the time interval; generate, using an unsupervised machine learning mechanism, a plurality of clusters of the plurality of sample points; label the plurality of network routes with route stability labels based at least in part on the plurality of clusters; generate, using a supervised machine learning mechanism, a route stability classifier based at least in part on the route stability labels for the plurality of network routes; and determine, using the route stability classifier, a route stability of a new network route within the network.
35. (New) The system of Claim 29, wherein tracking changes within the routing table in the network to determine, for each new network route of the plurality of new network routes, an amount of uptime during the time interval and a total frequency of state changes during the time interval, comprises, for a respective new network route: determining the amount of uptime for the respective network route during the time interval based on an amount of time during the time interval that the routing table includes an indication of the respective new network route; and determining the total frequency of state changes for the respective new network route during the time interval based on a number of times the routing table switches between including the indication of the respective new network route and not including the indication of the respective new network route.
11. The system of claim 10, wherein the processor configured to execute the instructions which, when executed, cause the processor to track the changes within the routing table is further configured to execute the instructions which, when executed, cause the processor to: determine the amount of uptime for the respective network route during the time interval based on an amount of time during the time interval that the routing table includes an indication of the respective network route; and determine the total frequency of state changes for the respective network route during the time interval based on a number of times the routing table switches between including the indication of the network route and not including the indication of the network route.
36. (New) The system of Claim 29, wherein the route stability classifier comprises a decision tree classifier.
15. The system of claim 14, wherein the processor configured to execute the instructions which, when executed, cause the processor to generate, using the supervised machine learning mechanism, the route stability classifier based at least in part on the route stability labels for the plurality of network routes is further configured to execute the instructions which, when executed, cause the processor to: derive a labeled set of training data for the supervised machine learning mechanism based on the plurality of labeled network routes; and generate a decision tree classifier as the route stability classifier by inputting the labeled set of training data into the supervised machine learning mechanism.
37. (New) The system of Claim 36, wherein generating the route stability classifier based at least in part on the route stability labels for the plurality of network routes comprises: deriving a labeled set of training data for the supervised machine learning mechanism based on the route stability labels for the plurality of network routes; and generating a decision tree classifier as the route stability classifier by inputting the labeled set of training data into the supervised machine learning mechanism.
15. The system of claim 14, wherein the processor configured to execute the instructions which, when executed, cause the processor to generate, using the supervised machine learning mechanism, the route stability classifier based at least in part on the route stability labels for the plurality of network routes is further configured to execute the instructions which, when executed, cause the processor to: derive a labeled set of training data for the supervised machine learning mechanism based on the plurality of labeled network routes; and generate a decision tree classifier as the route stability classifier by inputting the labeled set of training data into the supervised machine learning mechanism.
38. (New) A non-transitory machine-readable storage medium comprising machine- readable instructions for causing a processor to execute a method for determining network route stability, comprising: tracking changes within a routing table in a network to determine an amount of uptime for a new network route during a time interval and a total frequency of state changes for the new network route during the time interval; determining a route stability for the new network route based on the determined amount of uptime for the new network route during the time interval and the determined total frequency of state changes for the new network route during the time interval; and labelling the new network route with a route stability label in accordance with the determined route stability for the new network route.
18. A non-transitory machine-readable storage medium comprising machine-readable instructions for causing a processor to execute a method for determining network route stability, comprising: determining a plurality of sample points associated with a plurality of network routes within a network during a time interval, comprising tracking changes within the routing table to determine the amount of uptime for the respective route during the time interval and the total frequency of state changes for the respective route during the time interval, wherein each sample point from the plurality of sample points is associated with a respective network route from the plurality of network routes, and wherein each sample point comprises an amount of uptime for the respective network route during the time interval and a total frequency of state changes for the respective network route during the time interval; generating, using an unsupervised machine learning mechanism, a plurality of clusters of the plurality of sample points; labeling the plurality of network routes with route stability labels based at least in part on the plurality of clusters; generating, using a supervised machine learning mechanism, a route stability classifier based at least in part on the route stability labels for the plurality of network routes; and determining, using the route stability classifier, a route stability of a new network route within the network.
OR
10. A system for determining network route stability: a memory comprising a routing table; and a processor configured to execute instructions which, when executed, cause the processor to: determine a plurality of sample points associated with a plurality of network routes within a network during a time interval, comprising tracking changes within the routing table to determine the amount of uptime for the respective route during the time interval and the total frequency of state changes for the respective route during the time interval, wherein each sample point from the plurality of sample points is associated with a respective network route from the plurality of network routes, and wherein each sample point comprises an amount of uptime for the respective network route during the time interval and a total frequency of state changes for the respective network route during the time interval; generate, using an unsupervised machine learning mechanism, a plurality of clusters of the plurality of sample points; label the plurality of network routes with route stability labels based at least in part on the plurality of clusters; generate, using a supervised machine learning mechanism, a route stability classifier based at least in part on the route stability labels for the plurality of network routes; and determine, using the route stability classifier, a route stability of a new network route within the network.
39. (New) The non-transitory machine-readable storage medium of Claim 38, wherein determining the route stability for the new network route comprises using a route stability classifier generated by inputting a labeled set of training data into a supervised machine learning mechanism.
15. The system of claim 14, wherein the processor configured to execute the instructions which, when executed, cause the processor to generate, using the supervised machine learning mechanism, the route stability classifier based at least in part on the route stability labels for the plurality of network routes is further configured to execute the instructions which, when executed, cause the processor to: derive a labeled set of training data for the supervised machine learning mechanism based on the plurality of labeled network routes; and generate a decision tree classifier as the route stability classifier by inputting the labeled set of training data into the supervised machine learning mechanism.
40. (New) The non-transitory machine-readable storage medium of Claim 39, wherein the labeled set of training data comprises a plurality of network routes within the network labelled with route stability labels.
18. A non-transitory machine-readable storage medium comprising machine-readable instructions for causing a processor to execute a method for determining network route stability, comprising: determining a plurality of sample points associated with a plurality of network routes within a network during a time interval, comprising tracking changes within the routing table to determine the amount of uptime for the respective route during the time interval and the total frequency of state changes for the respective route during the time interval, wherein each sample point from the plurality of sample points is associated with a respective network route from the plurality of network routes, and wherein each sample point comprises an amount of uptime for the respective network route during the time interval and a total frequency of state changes for the respective network route during the time interval; generating, using an unsupervised machine learning mechanism, a plurality of clusters of the plurality of sample points; labeling the plurality of network routes with route stability labels based at least in part on the plurality of clusters; generating, using a supervised machine learning mechanism, a route stability classifier based at least in part on the route stability labels for the plurality of network routes; and determining, using the route stability classifier, a route stability of a new network route within the network.
OR
10. A system for determining network route stability: a memory comprising a routing table; and a processor configured to execute instructions which, when executed, cause the processor to: determine a plurality of sample points associated with a plurality of network routes within a network during a time interval, comprising tracking changes within the routing table to determine the amount of uptime for the respective route during the time interval and the total frequency of state changes for the respective route during the time interval, wherein each sample point from the plurality of sample points is associated with a respective network route from the plurality of network routes, and wherein each sample point comprises an amount of uptime for the respective network route during the time interval and a total frequency of state changes for the respective network route during the time interval; generate, using an unsupervised machine learning mechanism, a plurality of clusters of the plurality of sample points; label the plurality of network routes with route stability labels based at least in part on the plurality of clusters; generate, using a supervised machine learning mechanism, a route stability classifier based at least in part on the route stability labels for the plurality of network routes; and determine, using the route stability classifier, a route stability of a new network route within the network.


As shown in the table above, the subject matter of claims 21-22, 25-27, 29, 35-37, and 38-40 of application 17/511,386 are taught by claims 1-2, 5-6, 10-11, 15, and 18 of Patent 11,184,254. Applicant should file a terminal disclaimer to overcome the non-statutory double patenting.

Allowable Subject Matter
Claims 23-24, 28, and 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476